NO. 07-11-0160-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                       APRIL 27, 2011

                           ______________________________


                         EX PARTE BARRY DWAYNE MINNFEE,

                                                                         Relator
                           ______________________________

                            Opinion on Original Proceeding
                           ______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Pending before the court is Barry Dwayne Minnfee’s application for a writ of

mandamus or habeas corpus. Though much of it is unintelligible, he does state that he

“is being deprived of liberty of jail time credit proceedings.” Thus, we construe the

document as implicating the recalculation of his prison term through the application of

jail time credit, and in so interpreting the petition, we deny it for the following reasons.

       Minnfee is not appealing from an order denying him habeas relief. Instead, he

initiated an original proceeding with us, citing art. 11.07 of the Texas Code of Criminal

Procedure as authority to do so. However, we have no jurisdiction over art. 11.07

proceedings. TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2010); see Watson

v. State, 96 S.W.3d 497, 500 (Tex. App.–Amarillo 2002, pet. ref'd) (holding that courts of

appeal lack the authority to issue original writs of habeas corpus in other than certain
civil matters); see also TEX. GOV’T CODE ANN. §22.221(Vernon 2004) (providing the

authority to issue certain writs).

       As for mandamus relief, we lack plenary jurisdiction to issue such writs. Rather,

our authority is restricted to ordering district or county court judges to act or not viz a

proceeding before them, TEX. GOV’T CODE ANN. §22.221(b) (Vernon 2004); In re Hettler,

110 S.W.3d 152, 154 (Tex. App.–Amarillo 2003, orig. proceeding), or to protect our

jurisdiction. TEX. GOV’T CODE ANN. §22.221(a) (Vernon 2004). The latter requires that

there be an appeal or like proceeding pending before us involving the relator. Lesikar v.

Anthony, 750 S.W.2d 338, 339 (Tex. App.–Houston [1st Dist.] 1988, orig. proceeding).

We do not see where Minnfee is asking us to order either a district or county court judge

to do anything.     Nor do the circumstances described in his petition encompass or

implicate an appeal pending on our docket. So we lack the jurisdiction to issue a writ of

mandamus.

       Therefore, we deny the petition for either a writ for habeas corpus or mandamus.


                                                 Brian Quinn
                                                 Chief Justice




                                            2